Case 2:16-cv-00206-PAM-MRM Document 234 Filed 12/07/18 Page 1 of 3 PageID 53923



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

  Wave Lengths Hair Salons of                       Case No. 2:16-cv-206-FtM-PAM-MRM
  Florida, Inc., on behalf of itself
  and all others similarly situated, d/b/a
  Salon Adrian,

                        Plaintiff,

  v.                                                                           ORDER

  CBL & Associates Properties, Inc.
  CBL & Associates Management, Inc.,
  CBL      &     Associates    Limited
  Partnership, and JC Gulf Coast Town
  Center, LLC,

                        Defendants.


         This matter is before the Court on Plaintiff’s Appeal from an Order of United States

  Magistrate Judge Mac R. McCoy dated August 10, 2018. (Docket No. 153.) The Order

  granted Defendants’ motion to strike Plaintiff’s jury demand. Plaintiff contends that the

  Magistrate Judge erred in determining that there was no right to a jury trial on Plaintiff’s

  claims.

         Review of a Magistrate Judge’s decision on nondispositive issues is limited to

  determining whether the decision was clearly erroneous or contrary to law. Fed. R. Civ.

  P. 72(a).

         Plaintiff has failed to establish any error in Magistrate Judge McCoy’s analysis of

  the motion to strike jury demand. As an initial matter, the Court notes that Plaintiff does

  not take issue with Magistrate Judge McCoy’s conclusion that Plaintiff knowingly and
Case 2:16-cv-00206-PAM-MRM Document 234 Filed 12/07/18 Page 2 of 3 PageID 53924



  voluntarily waived its right to a jury trial by entering into the Lease agreement that contains

  the jury-trial waiver. Thus, Plaintiff’s appeal is limited to the issue of whether the Lease

  provides for a jury-trial waiver in all litigation involving the Lease or merely, as Plaintiff

  contends, in litigation over a tenant’s default under the Lease.

         As Magistrate Judge McCoy noted, the Lease’s jury-waiver provision is found in

  Article XI, which is entitled “Default by Tenant.” (Am. Compl. (Docket No. 32) Ex. A at

  20.)   Section 11.2 of this Article is captioned “Landlord’s Rights on Default” and

  provides, “With respect to any litigation arising out of this Lease, Tenant hereby expressly

  waives the right to a trial by jury and the right to file any countersuit or crossclaim against

  Landlord.” (Id. at 21.) Finally, Section 12.20 of the Lease provides that “[t]he captions

  contained herein are for convenience and reference only and shall not be deemed as part of

  this Lease or construed as in any manner limiting or amplifying the terms and provisions

  of this Lease to which they relate.” (Id. at 27.)

         Florida law requires that the Court construe a contract as a whole, interpreting it as

  its plain meaning dictates. (Aug. 10, 2018, Order (Docket No. 153) at 12 (citing cases).)

  Plaintiff’s argument that the jury waiver applies only to a tenant’s default is contrary to the

  plain, unambiguous meaning of the Lease’s provisions. Both the sentence containing the

  jury waiver and the section regarding captions indicate that the jury waiver applies broadly,

  “[w]ith respect to any litigation arising out of th[e] Lease.” As Magistrate Judge McCoy

  noted, Florida law requires giving effect to the plain language of the parties’ agreement,

  which means that Plaintiff has waived the right to a trial by jury in any litigation arising

  out of the Lease, including this litigation.


                                                 2
Case 2:16-cv-00206-PAM-MRM Document 234 Filed 12/07/18 Page 3 of 3 PageID 53925



         Plaintiff argues that, because the Lease does not define “caption,” the Court cannot

  assume that the “captions” to which Section 12.20 refers are the bolded section and article

  headings. Thus, Plaintiff contends, the Court should limit the jury waiver to only tenant-

  default situations according to the relevant section and article headings. But this strained

  interpretation of Section 12.20 has no legal support and is contrary to Florida’s rules of

  contract construction. The Lease unambiguously provides that its captions—which can

  only mean section and article headings, because there are no other “captions” in the

  document—must not be construed to limit or amplify any of the provisions of the Lease.

  Thus, as Magistrate Judge McCoy found, the jury waiver is precisely as broad as it

  indicates.

         Plaintiff has not established that Magistrate Judge McCoy’s determination is in any

  way erroneous or contrary to law.      Accordingly, IT IS HEREBY ORDERED that

  Plaintiff’s Appeal of the Order on Motion to Strike Jury Demand (Docket No. 163) is

  DENIED.


  Dated: December 7, 2018
                                                   s/ Paul A. Magnuson
                                                   Paul A. Magnuson
                                                   United States District Court Judge




                                               3
